Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 9, 2021

                                    No. 04-20-00589-CV

                            IN RE Eloise and Ruben GUZMAN,
                                        Appellant

                      From the County Court, Guadalupe County, Texas
                               Trial Court No. 2020-CV-0212
                          Honorable Bill Squires, Judge Presiding


                                       ORDER

       The Real Party in Interest’s Motion for Extension of Time to File Response is hereby
GRANTED. Time is extended until April 16, 2021. No further extensions absent extenuating
circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court